PER CURIAM.
Robert Carpenter was found guilty of burglary and the trial court departed upwards from the sentencing guidelines without supplying a guidelines scoresheet or any reasons for such departure. We affirm the conviction but remand for resen-tencing within the guidelines range, unless the trial court shall state and put in writing valid reasons for departure. Matire v. State, No. 4—86—1361 (Fla. 4th DCA Sept. 16, 1987).
Affirmed in part; reversed in part, and remanded for resentencing.
DOWNEY, LETTS and WALDEN, JJ., concur.